DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 21-24, 26, 27, 29-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. (US 20090216571 A1, hereinafter Sunshine) in view of Denker et al. (US 10355373 B1, hereinafter Denker)
Regarding Claim 21
Sunshine discloses a method, comprising:
receiving, from a computing device of a seller, details for a ticket for an event at a venue (at least paragraphs 26, 33, 34, 106, 238: list of seat tickets and corresponding prices are received)
automatically determining a selling price for the ticket, the selling price being based, at least in part, on a location of a seat within the venue specified by the ticket and selling information associated with other tickets having seats in a similar location (at least paragraphs 22, 102, 192:  pricing data of comparable tickets analyzed and price adjusted accordingly)
listing the ticket for sale on a graphical user interface in response to received input, the graphical user interface displaying an interactive event venue map that includes information about a plurality of tickets for sale for the event in response to a selection of at least a portion of the interactive event venue map received via 
providing a visual indicator on the interactive event venue map, the visual indicator providing a notification of regarding the selling price for a ticket (at least figure 26)

Sunshine does not explicitly disclose:
the visual indicator providing a notification of whether the selling price for the ticket is comparable with a selling price of at least some of the other tickets that have a market value similar to a market value of the ticket, 
wherein the visual indicator on the interactive event venue map includes a lowest sold price of the at least some of the other tickets, an average sold price of the at least some of the other tickets, and a highest sold price of the at least some of the other tickets.

Denker teaches, in a similar environment, a visual indicator in a ticket selling environment that includes a lowest sold price of the at least some of the other tickets, an average sold price of the at least some of the other tickets, and a highest sold price of the at least some of the other tickets (at least column 17: lines 17-26:  system determines lowest selling price, average selling price, and highest selling price; system may additionally provide the prices tickets actually sold for).  Additionally, Denker teaches that it is known to include comparing the selling price of a ticket to other tickets that have a market value similar to a market value of the ticket (at least column 8, lines 

Regarding Claims 29, 36
Claims 29 and 36 are substantially similar to claim 21 and are rejected on similar grounds.

Regarding Claims 22-24, 26, 27, 30-35, 37-40
Sunshine in view of Denker further discloses:
wherein the event is selected using a menu of events (at least figure 1, paragraphs 94-95 of Sunshine)
wherein the selling price is based, at least in part, on sold ticket data associated with the seats in the similar location (at least paragraphs 22, 120 of Sunshine: price can be determined based on comparable tickets; prices levels can be set based on section, row, etc.)
wherein the graphical user interface includes information about the number of sold tickets for the event (at least figure 12 of Sunshine)
wherein the graphical user interface includes information about tickets for the event that are currently listed for sale (at least figure 12A of Sunshine)
receiving input that alters the selling price (at least paragraphs 120, 129 of Sunshine:  user can change price levels for tickets)  
instructions for altering the selling price based on received input (at least paragraphs 120, 129 of Sunshine:  user can change price levels for tickets)  
  showing a location of the ticket on the interactive event venue map (at least figure 9 of Sunshine:  location of pricing levels within venue shown by shading pattern)
wherein the visual indicator is provided on an overlay (at least figure 26 of Sunshine)


2.	Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine in view of Denker as applied above, and further in view of Noviello et al. (US 200600311556 A1, hereinafter Noviello).
Claim 28 recites:
wherein the input is received in response to the visual indicator being displayed

While Sunshine in view of Denker discloses receiving input to alter selling price and providing a visual indicator including a notification of the propriety of a price, as indicated in the rejection above, the combination does not explicitly disclose that the price change input is received in response to the visual indicator notification.  However, Noviello teaches that it is known to include receiving input to alter a selling price in response to a visual indicator notification (at least paragraph 21:  alert provides a seller and opportunity to change the price) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention, as taught by Sunshine in view of Denker, with the price change input in response to a visual indicator notification, as taught by Noviello, since such a modification would have provided identification of outlying trading orders (such as a buy order having a bid price significantly lower than the current market or a sell order having an offer price significantly higher than the current market) and sending of alert messages to traders attempting to execute a trade on such outlying trading orders. (at least paragraph 15 of Noviello)

Response to Arguments
	Applicant’s arguments, filed 1/27/2021, have been full considered, but are not persuasive.  Applicant asserts that none of the prior art of record discloses or renders obvious “wherein the visual indicator on the interactive event venue map includes a lowest sold price of the at least some of the other tickets, an average sold price of the at least some of the other tickets, and a highest sold price of the at least some of the other tickets” as currently amended.  However, in light of the amendment, the Examiner has cited Denker above as teaching such a feature (and additionally teaching other features for which other references were previously relied upon).  Accordingly, Applicant’s arguments are moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“SeatQuest just the ticket; New search engine finds seats -- and deals.” By Howard Wolinsky (PTO-892 Reference U) discloses a ticket discovery service that allows user to browse an interactive venue map to retrieve information on tickets available for purchase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625